DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US6,886,877 to Plavetich et al.
Re Claim 1, Plavetich et al discloses a tailgate assembly, comprising: a primary (5) tailgate having a cargo bed access opening, the primary tailgate moveable between a closed position and a fully open position relative to a cargo bed of a vehicle (via hinge 14); and a secondary tailgate (6) that can move between a blocking position where the secondary tailgate extends into the cargo bed access opening (figure 1) and an accessing position where the secondary tailgate is retracted away (figure 2) from the cargo bed access opening, the secondary tailgate at least partially retracted into a portion (7) of the primary tailgate (5) that is vertically beneath the cargo bed access opening when the primary tailgate is in the closed position ( see figure 1 and 2). Re Claim 2, Plavetich et al discloses wherein the secondary tailgate is slidably coupled (figure 7) to the primary tailgate, wherein the secondary tailgate is slidable, relative to the primary tailgate, back and forth between the blocking position and the accessing position.  Re Claim 3, Plavetich et al disclose wherein the primary tailgate is configured to be pivotably coupled to a cargo bed (@14) of a vehicle such that the primary tailgate can pivot relative to the cargo bed back and forth between the closed position and the fully open position, the primary tailgate substantially vertical .
Allowable Subject Matter
Claims 9, 11-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612